Citation Nr: 0535032	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a videoconference 
hearing.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss 
aggravated in any way by or attributable in any way to 
service.

2.  The veteran does not have tinnitus attributable in any 
way to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are February 2003 and September 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in October 2002.   Thereafter, the 
RO provided notice in February 2003 and September 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Theodore E.H. Olson, M.D.; Peter J. 
Marincovich, Ph.D.; and Herb Brosbe, M.D.; and a VA 
examination report dated in June 2003.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

Service medical records revealed hearing loss prior to the 
veteran's entry into service; specifically, in the veteran's 
left ear.  In November 1972,  upon an enlistment audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
0
10
LEFT
----
10
5
5
45

Upon discharge, the veteran's March 1974 audiological 
examination was essentially identical to his November 1972 
enlistment audiological examination.  Upon audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
0
15
LEFT
----
5
5
10
45

In December 2002, the veteran was examined by Dr. Olson, with 
regards to his tinnitus.  It was noted that the veteran's 
tinnitus had increased significantly in the previous 10 
years.  The veteran had also sought treatment in 1993 
regarding tinnitus related complaints.  The examiner noted 
that the veteran served as a military policeman and used 
firearms extensively during training.  The veteran also had a 
post-service history of noise exposure and working with heavy 
equipment.  The examiner stated that he was unable to ascribe 
an etiology to the veteran's tinnitus.  He concluded that it 
was most likely related to a high-frequency, sensorineural 
hearing loss that was commonly associated to noise trauma.

The veteran also submitted a December 2002 private 
audiological examination report.  The examination report 
noted tinnitus and moderate bilateral high frequency 
sensorineural hearing loss.

In February 2003, Dr. Brosbe submitted a statement stating 
that the veteran suffered from bilateral high frequency 
hearing loss and tinnitus.  He opined that it was more likely 
than not that the veteran's current hearing loss and tinnitus 
were contributed to by noise exposure experienced during 
service.  In March 2004, Dr. Brosbe further stated that prior 
to his period of service the veteran exhibited no indications 
of tinnitus.  During his period of service, the veteran was 
repeatedly exposed to noise from pistol and weapon fire; mine 
detonations; and military vehicles.  He concluded that the 
repetitive noise exposure of the military environment was a 
clear indication for a probable cause of tinnitus.  In 
September 2005,  Dr. Brosbe submitted an additional 
statement.  He again opined that the veteran's hearing loss 
and tinnitus were related to noise exposure incurred during 
service.  He noted that during the veteran's period of 
service he was exposed to above safe noise levels, without 
any acoustic protective apparatus.  Additionally, he reasoned 
that the veteran did not have any other history that could 
account for his current degree of hearing loss and tinnitus.

In June 2003, the veteran was scheduled for a VA examination.  
The veteran alleged that his tinnitus began either during or 
after his period of military service.  Although he 
experienced bilateral tinnitus, it was stronger in the right 
ear.  He described his tinnitus as a "buzzing" or 
"ringing."  Upon audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
30
55
LEFT
----
15
20
45
65
Average puretone thresholds were 29 in the right ear and 36 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  The examiner opined that the 
veteran's tinnitus was likely due to his hearing loss.  
Notwithstanding, the examiner noted that the veteran's 
enlistment examination documented hearing loss that remained 
essentially unchanged at discharge.  He, therefore, concluded 
that the veteran's hearing loss and tinnitus were less likely 
than not related to service.
  
In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a videoconference 
hearing.  The veteran testified that his noise exposure began 
during basic training, specifically from weapons training and 
claymore mines.  He also experienced noise exposure during 
his military police training and his requalifications.  He 
also testified that while he was stationed in Germany he 
reported to sick call with complaints of buzzing in his ear.  

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Service medical records 
document hearing loss that existed prior to the veteran's 
entry into service.  In order to be granted service 
connection for a pre-existing condition there needs to be 
evidence of worsening of the condition.  A complete review of 
the claims folder fails to reveal an aggravation or 
exacerbation of the veteran's pre-existing hearing loss 
disorder.  

Having assessed the medical evidence of record, the Board 
finds that the veteran's hearing loss essentially remained 
stable from entry into service to his discharge from service.  
The veteran's November 1972 enlistment audiological 
examination and the March 1974 discharge audiological 
examination were essentially the same.  Additionally, the 
first indication of treatment for hearing loss was in 
December 2002, nearly 30 years after his period of service.  
Absent evidence that the veteran's hearing loss worsened 
during service, the appeal must be denied.  

As to the veteran's claim of entitlement to service 
connection for tinnitus, the
Board notes that despite the veteran's contentions that he 
sustained injuries to his hearing in service, his service 
medical records are entirely silent regarding any complaint 
or finding of tinnitus or injury to his ears.  

Similarly, the post-service medical evidence of record is 
negative for any notations of tinnitus for years after 
service separation.  The first indication of treatment for 
tinnitus relates back to December 2002, nearly 30 years after 
the veteran's period of active service.  


With respect to the diagnosis and opinions of the veteran's 
private physician rendered in February 2003, March 2004, and 
September 2005, at which time the examiner stated that based 
on the veteran's history and the available data that the 
hearing loss and tinnitus were related noise exposure 
incurred during active service, these opinions were solely 
based on the veteran's history.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Notwithstanding the veteran's allegations, the most probative 
medical evidence of record establishes that both the 
veteran's hearing loss and tinnitus are not related to his 
period of service.  The June 2003 VA examiner opined that 
although the veteran's tinnitus was likely due to his hearing 
loss, the hearing loss and tinnitus were not related to his 
period of service.  The examiner's conclusion was based on 
the fact the veteran's enlistment and discharge examinations 
were essentially identical.

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who actually examined the 
veteran.  In addition, the VA examiners gave a considered 
rationale and based their opinions on a complete review of 
the veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  
Although he has argued that his current hearing loss and 
tinnitus are related to service noise exposure, such opinion 
is clearly a matter for an individual with medical knowledge 
and expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, although the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record.

In summary, as hearing loss was not shown to be aggravated by 
service and tinnitus was not shown in service or for many 
years thereafter, and because the probative evidence of 
record indicates that such disabilities are not causally 
related to the veteran's active service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


